DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/17/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US# 2013/0002133 hereinafter Jin) in view Oh et al. (US# 2013/0002993).

(display panel 100; Fig. 1) comprising: 
a substrate (flexible substrate 111; Fig. 6) comprising: 
a non-bend portion (region D1; Fig. 1); and 
a bend portion (regions D2; Fig. 1) which is curved with respect to the non-bend portion (region D2 is curved with respect to the non-bend region D1; Fig. 1).
However, Jin does not explicitly disclose a polarizing layer on the substrate, the polarizing layer comprising: a first part on the bend portion; and a second part on the non-bend portion, wherein the first part is curved with respect to the second part, and the second part includes a recess part recessed toward a center of the substrate.
In analogous art, Oh discloses a polarizing layer (40; Fig. 1) on the substrate (10; Fig. 1), the polarizing layer (40; Fig. 1) comprising:
 a first part (40B; Fig. 1) on the bend portion (bend portion of 40; Fig. 1); and 
a second part (40A; Fig. 1) on the non-bend portion (non-bend portion of 40; Fig. 1), 
wherein the first part (40B; Fig. 1) is curved with respect to the second part (extension 40B is curved respect to the second part 40A; Fig. 1), and the second part (43A; Fig. 5B) includes a recess part recessed toward a center of the substrate (a recess is in the center of 43A via between two extensions 43B on each side; Fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Oh to the system of Jin in order to allow the manufacturing process to be simplified, and the defects generated in the manufacturing process can be prevented.
Referring to claim 22, Jin modified by Oh discloses further comprising a driving circuit (Oh- 50; Fig. 1) disposed at one side of the substrate (Oh- Driving circuit 50 is disposed on the substrate panel 10; Fig. 1), wherein the recess part is disposed corresponding to the driving circuit (Oh- Fig. 1 shows that the driving circuit 50 is right at the recess next to the bending portion 40B and Fig. 5B shows furthermore of recess is between two extensions 43B.  Therefore, the driving circuit 50 is disposed in the recess region).
Referring to claim 23, Jin modified by Oh discloses wherein the substrate includes: a lower substrate (Oh- display panel 10); a thin film transistor substrate on the lower substrate (Oh- the liquid crystal display panel 100 may include the first panel 10 formed with a thin film transistor array; Para. 0032, Fig. 1); and furthermore, Jin discloses an organic light emitting layer on the thin film transistor substrate (Jin- organic light-emitting device 120 is connected to TFT1 on substrate 111; Paras. 0080-0082, Fig. 6-7).
Referring to claim 24, Jin discloses wherein the bend portion comprises a display region (second display region D2 is a bend portion; Para. 0059, Fig. 1).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
(Previously allowed) Referring to claim 1, the prior art of record teaches a display device. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising:
a display substrate comprising:
a bend portion which is curved with respect to an axis parallel to a first direction, and
a non-bend portion which is not curved with respect to the axis parallel to the first direction;
a plurality of wires on the display substrate;
a driving circuit which provides driving signals to the plurality of wires; and
a polarizing plate on the display substrate, the polarizing plate comprising:
a first part on the bend portion; 
a second part on the non-bend portion; 
the first part curved from the second part with respect to a bend axis parallel to the first direction and having a first length parallel to the bend axis; and 
the second part having a second length parallel to the bend axis, wherein the first length of the polarizing plate is larger than the second length of the polarizing plate,
wherein the plurality of wires comprises:
at least one first wire which overlaps the second part of the polarizing plate; and
at least one second wire which overlaps the first part of the polarizing plate.”.
(Previously allowed) Referring to claim 11, the prior art of record teaches a display device. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising:
a display substrate comprising:
a bend portion which is curved with respect to an axis parallel to a first direction, and
a non-bend portion which is not curved with respect to the axis parallel to the first direction;
a plurality of wires on the display substrate;
a driving circuit which provides driving signals to the plurality of wires; and
a polarizing plate on the display substrate, the polarizing plate comprising:
a first part on the bend portion and having a first length parallel to the first direction;
a second part on the non-bend portion and having a second length parallel to the first direction; and 
a third part between the first part and the second part and having a third length parallel to the first direction, the third length increasing from the second part to the first part, 
wherein the plurality of wires comprises: 
a plurality of first wires each extending in the first direction, and a plurality of second wires between the first wires and the driving circuit, and the first length of the polarizing plate is larger than the second length of the polarizing plate.”. 
Referring to claim 12, the prior art of record teaches a display device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising: 
a display substrate comprising: 
a bend portion which is curved with respect to an axis parallel to a first direction, and a non-bend portion; and 
a polarizing plate on the display substrate, the polarizing plate comprising: 
a first part on the bend portion; 
a second part on the non-bend portion; and 
a third part on the non-bend portion between the first part and the second part, 
wherein the first part is curved with respect to the axis, and the first part has a first length parallel to the first direction,
the second part has a second length parallel to the first direction,
the third part has a third length parallel to the first direction, and
the first length of the polarizing plate is larger than the second length of the polarizing plate.”.
Referring to claims 2-10 and 13-20 are allowable based upon dependent on independent claims 1 and 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                               /NELSON M ROSARIO/Examiner, Art Unit 2624                                                               Primary Examiner, Art Unit 2624